DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              JOAN HERRING,
                                 Appellant,

                                     v.

            CHRISTOPHER RINALDI, RALPH RINALDI and
           MERCURY INSURANCE COMPANY OF FLORIDA,
                          Appellees.

                              No. 4D12-3358

                               [July 9, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502010CA019977XXXMB.

  Edmund Gonzalez of Gonzalez & Henley P.L., West Palm Beach, for
appellant.

  Neal Rose of Bernstein, Chackman, Liss and Rose, Hollywood, for
appellee, Ralph Rinaldi.

                         On Confession of Error

PER CURIAM.

   The appellee concedes that this case should be reversed and remanded
based on the Florida Supreme Court’s opinion in Christensen v. Bowen,
39 Fla. L. Weekly S214 (Fla. Apr. 10, 2014).

  Reversed and remanded.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.